887 F.2d 1087
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Emmer JACKSON, Plaintiff-Appellant,v.Anthony M. FRANK, Postmaster General;  Dolores Rozzi,Defendants-Appellees.
No. 89-2036.
United States Court of Appeals, Sixth Circuit.
Oct. 13, 1989.

Before KEITH, MILBURN and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the documents before the court indicates that plaintiff appealed on September 5, 1989, from the district court's order granting an extension of time to the defendants for filing a responsive pleading to the complaint.  Such an order is not a final appealable order pursuant to 28 U.S.C. Sec. 1291 in that it does not terminate all the issues presented in the litigation on the merits.    Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 373 (1981);  Ford Motor Co. v. Transport Indem. Co., 795 F.2d 538, 543 (6th Cir.1986).  The order has not been certified for interlocutory appeal under 28 U.S.C. Sec. 1292(b).


3
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.